
	
		II
		110th CONGRESS
		1st Session
		S. 335
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Dorgan (for himself,
			 Mrs. Murray, Ms. Mikulski, Mr.
			 Akaka, Mr. Leahy,
			 Mr. Levin, Mr.
			 Kennedy, Ms. Cantwell,
			 Mr. Rockefeller,
			 Mr. Kerry, Mr.
			 Inouye, Mr. Cardin,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Menendez,
			 Mrs. Feinstein, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the Internal Revenue Service from using
		  private debt collection companies, and for other purposes.
	
	
		1.Prohibition on use by
			 Internal Revenue Service of private debt collectors
			(a)FindingsCongress finds the following:
				(1)The Internal
			 Revenue Service announced plans to outsource part of its tax debt collection
			 responsibilities to private debt collection companies beginning on September 7,
			 2006.
				(2)The Internal
			 Revenue Service intends to turn over confidential information involving over
			 2,500,000 taxpayer accounts to 12 private companies for debt collection
			 purposes when its plan is fully implemented.
				(3)Recent evidence
			 continues to suggest that the Internal Revenue Service does not have adequate
			 systems in place to ensure that taxpayer information shared with private debt
			 collection companies is properly secured and that such information will not be
			 accessible to those who would misuse such information.
				(4)During the
			 initial phase of its plan, the Internal Revenue Service has agreed to pay very
			 large commissions of 21 to 24 percent of the amount of tax debt collected by 3
			 private debt collection companies on cases that the Internal Revenue Service
			 considers relatively simple.
				(5)The Internal
			 Revenue Service failed miserably when it attempted a similar tax debt
			 collection privatization plan in 1996 and found that private debt collectors
			 harassed many taxpayers, violated Federal debt collection laws, and did not
			 properly secure sensitive taxpayer information as required by law.
				(6)The use of
			 Internal Revenue Service employees to collect tax debt would cost only 3 cents
			 for every dollar collected while the use of private debt collectors would cost
			 almost 25 cents for every dollar collected.
				(7)The National
			 Taxpayer Advocate, an independent voice in the Internal Revenue Service for
			 taxpayers, has called for the immediate termination of the private debt
			 collection program calling it an exercise in futility and vastly more expensive
			 than the Internal Revenue Service ever imagined.
				(8)The National
			 Taxpayer Advocate has also warned Congress that private debt collection
			 companies operating under rules of profit maximization could have less
			 incentive to provide important taxpayer rights training to their
			 employees.
				(9)The collection of
			 tax revenue is a core function of the Internal Revenue Service and appropriate
			 Internal Revenue Service staffing should be assigned to this function to
			 achieve debt collection objectives.
				(10)Taxpayers trust
			 the Internal Revenue Service to keep their tax return information confidential
			 and expect that those who collect taxes are not part of a money-making venture
			 with profit motive as the overriding principle.
				(11)The Taxpayer
			 Advocacy Panel, a nationwide advisory group appointed by the Secretary of the
			 Treasury to improve the responsiveness of the Internal Revenue Service to the
			 needs of taxpayers, has called on the Internal Revenue Service to abandon all
			 plans to outsource any taxpayer debts and to restrict collection activities to
			 properly trained and proficient Internal Revenue Service personnel.
				(12)In June 2006,
			 the United States House of Representatives overwhelmingly passed a fiscal year
			 2007 spending bill funding the Internal Revenue Service that included language
			 prohibiting the Internal Revenue Service from using any of such funds for its
			 private tax debt collection initiative.
				(13)A year-long
			 Government Accountability Office examination of the private debt collection
			 program issued in September 2006 found that, like the 1996 pilot, the program
			 may actually lose money by the scheduled conclusion of its initial phase in
			 December 2007.
				(b)Prohibition on
			 use of private debt collectorsNotwithstanding section 6306 of
			 the Internal Revenue Code of 1986, the Internal Revenue Service shall suspend
			 immediately and indefinitely the use of private debt collection companies, and
			 no funds made available to the Internal Revenue Service for fiscal year 2007
			 and in any subsequent fiscal years shall be used to enter into, renew, extend,
			 administer, implement, enforce, or provide oversight of any qualified tax
			 collection contract (as defined in section 6306(b) of such Code).
			
